Title: To James Madison from John George Jackson, 20 November 1807
From: Jackson, John George
To: Madison, James



My dear Friend
Clarksburg November 20th. 1807

We are yet without a prospect when the health of Mrs. J—— will enable us to travel  She was so ill on yesterday that I was sent for to Court while attending there; & to day (the weather very fine) I got her to ride in the Stage Waggon half a Mile: so critical & so fluctuating is her disorder.  We learn that the Snow in the Mountains is two feet deep & has stopt the heavy Waggons on their route through them, so that all things considered I shall consider the undertaking as arduous & difficult as the passage of the Alps was to Hannibal & his Army.  Sometimes I have almost yielded to the opinion that we can not reach you this Winter but it is the prospect of meeting & embracing her sisters that keeps Mrs. J from sinking beneath the weight of her afflictions, & I hope that it will yet have the magical influence to make her strength equal to the undertaking.  She is now sitting beside me & bids me present her sincerest love to her beloved Sisters & her dear Brother James.  I add mine with respect & good wishes, Your Mo Obt

J G Jackson

